Citation Nr: 0206163	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  98-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for headaches, including as 
due to undiagnosed illness.  

(The issues of entitlement to service connection for 
dysthymic disorder, joint and muscle pain to include right 
hip pain, diarrhea, fatigue, respiratory condition ("clogged 
head," and to include due to a deviated nasal septum), 
memory loss, and sleep disorder, all claim on a direct basis 
or as due to undiagnosed illness.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1990 to June 
1991.  He also appears to have prior, unverified active duty 
with the National Guard from April 1980 to July 1980.  The 
veteran served in Southwest Asia during the Persian Gulf War. 

The appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The claims file was 
transferred to the Pittsburgh, Pennsylvania, RO in November 
1997. 

In November 2000 the Board remanded the claim for additional 
development.


The Board is undertaking additional development on the 
appealed issues of entitlement to service connection for 
dysthymic disorder, joint and muscle pain to include right 
hip pain, diarrhea, fatigue, respiratory condition ("clogged 
head," and including as due to a deviated nasal septum) and 
deviated nasal septum, memory loss, and sleep disorder, all 
claim on a direct basis or as due to undiagnosed illness.  
This additional development is pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9 (a)(2)).  When the development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.

FINDING OF FACT

The veteran does not suffer from headaches and denies a 
history of headaches.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is legally insufficient.  38 U.S.C.A. 
§ 1117 (West Supp.2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.317 (2001).

2.  Headaches were not incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.310 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

Service medical records fail to show any complaints of 
headaches.  

A Persian Gulf screening examination was conducted in January 
1994, during which the veteran reported having occasional 
headaches.  

The claims folder contains treatment records from Dubois 
Regional Medical Center dated from June 1994 to September 
1994.  These were received in response to an RO request to 
that facility in August 1995 for all records from that 
facility, beginning in 1991.  These records include 
treatments for sinus conditions and gastrointestinal 
conditions, but not headaches.  

In July 1995 the veteran submitted a claim for gulf war 
syndrome.  However, he only alleged various respiratory 
disorders, not headaches.

At an October 1995 VA general medical examination the veteran 
reported never having been admitted for hospitalization, 
never having been treated for any serious medical illness, 
and never having been treated on a regular basis for any 
medical condition.  The examination report recorded the 
veteran's complaints of multiple ill-defined symptoms, 
inclusive of frequent headaches.  On neurologic examination 
and examination of the veteran's head, headaches were not 
clinically diagnosed (the report is silent in this regard). 

In September 1996 the RO sent the veteran a letter requesting 
that he submit evidence to support his multiple claims.  
Types of evidence which might support his claims for service 
connection, including based on Gulf War Syndrome, were 
explained.

In October 1996 a September 1996 statement from an 
acquaintance of the veteran was submitted into the claims 
folder; he reported that he had known the veteran for twenty-
five years, and had always known him to be generally fit and 
capable.  However, he reported that approximately six to 
eight months after the veteran returned from the Persian 
Gulf, the veteran began to complain to him about bad 
headaches, among other symptoms.  He opined that he had 
noticed a significant change in the veteran in the period 
following his return from service.  

At a June 1997 VA examination the examiner noted that the 
veteran had vague complaints which covered essentially every 
body system.  Headaches were included among these complaints.  
The examiner noted that the veteran's multiple symptoms were 
not affecting his performance at work.  The examiner found no 
notable difficulties on examination except a flat affect and 
depressed mood.  The examiner concluded that he could draw no 
definite conclusions as to what was wrong with the veteran, 
except to suggest the possibility of depression or anxiety 
with somatization.  

At a VA examination for chronic fatigue syndrome conducted in 
July 2001, the veteran denied having headaches, and on 
neurologic examination, specifically denied any history of 
headaches.  



Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim. The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  The VA also obtained 
available evidence to support the veteran's claim.  A VA 
Persian Gulf screening examination was conducted in January 
1994, and VA examinations addressing the veteran's claimed 
disabilities inclusive of the headaches claim adjudicated 
here were conducted in October 1995, June 1997, and July 
2001.  The veteran was afforded the opportunity of a hearing, 
and in fact hearings were scheduled for the veteran.  
Hearings scheduled in April and June, 1998, were canceled by 
the veteran.  By a June 2, 1998 letter addressed to the 
veteran's last known address of record, he was given notice 
of a third hearing before a hearing officer scheduled for 
June 30, 1998, but he failed to appear for that hearing.  The 
veteran has not requested another hearing.  In addition, the 
Board remanded the case in November 2000 for additional 
development pursuant to the VCAA, and following that remand 
two requests for evidence and information supportive of the 
claim were sent to the veteran in January 2001.  A 
Supplemental Statement of the Case was issued in January 2002 
informing the veteran of evidence need to support his claim.  
The veteran's representative, in a Form 646 submitted in 
April 2002, questioned why the RO did not follow up on 
requests for information made to the veteran following the 
Board remand in November 2000.  However, in light of the 
multiple subsequent requests and notifications to the 
veteran, the Board finds that the duty to assist and notify 
the veteran has been satisfied.  See 38 U.S.C.A. § 5103A.

The veteran has claimed entitlement to service connection for 
headaches, both on a direct basis, and as a Persian Gulf War 
undiagnosed illness.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

On November 9, 2000, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA). Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  That 
legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 
38 C.F.R. § 3.317.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as it relates to this 
claim, and hence do not affect the adjudication of the claim.

Therefore, the Board finds that the veteran is not prejudiced 
in any way by the Board's adjudication of the claim without 
remand for initial consideration under the revised statute.  
See Curry v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 
8 Vet. App. 1 (1995); See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).

38 U.S.C.A. § 1117 (West Supp. 2001) provides for the 
enactment of regulations for compensation for disabilities 
occurring in Persian Gulf veterans.  Its implementing 
regulation, 38 C.F.R. § 3.317, provides that VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms including, but not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 66 Fed. Reg. 56614, 56615 (Nov. 9, 
2001) (codified at 38 C.F.R. § 3.317(a)(1)(i) (2001)).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. Also for purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Because for both a claim for direct service connection and a 
claim for compensation on the basis of undiagnosed illness 
there must be a current, chronic disability, the Board finds 
that the preponderance of the evidence is against the claim.  
The veteran has in the past mentioned that he has had 
headaches along with other various symptoms, and on other 
examinations, has not mentioned the presence of headaches.  
At the most recent VA examination in July 2001, however, the 
veteran stated that he did not have headaches and 
specifically denied a history of headaches.  Headaches have 
also never been diagnosed on examination.  It thus appears 
clear that the preponderance of the evidence is against the 
veteran currently having chronic headaches.  The 
preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for headaches is denied. 



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

